Citation Nr: 1023282	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  02-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board previously remanded this matter in August 2004, May 
2008 and March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).  The VA has a duty to assist a claimant 
in obtaining relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the VA to obtain.  See 38 U.S.C.A. 
§ 5103A(b), (c)(3).  Under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 38 
C.F.R. § 3.159(c)(1).

The Veteran has indicated that he is in receipt of Social 
Security benefits.  In a June  2004 letter, the Veteran 
advised the RO that he began receiving Social Security 
benefits in December 2003.  The Veteran submitted a notice 
letter from the Social Security Administration (SSA) office 
in San Antonio, Texas which indicated that he began receiving 
Social Security benefits in December 2003. 

The claims file does not currently contain any decisions or 
medical records from the Social Security Administration.   A 
review of the claims file indicates that the RO requested the 
Veteran's records from the SSA National Records Center.  A 
response from the SSA National Records Center dated in 
December 2006 indicated that the records were not located at 
the National Records Center.  The response noted that  "it 
appears the records are in Baltimore."  A report of contact 
on file, dated in August 2007, reflects that a veteran's 
service representative at the RO contacted the SSA National 
Records Center (NRC) and was advised that there were no 
records for the Veteran.  

There is no record of an attempt to obtain the records from 
the SSA office in Baltimore, as specified in the December 
2006 response letter from NRC, or SSA's San Antonio office, 
which notified the Veteran of a Social Security award in the 
June 2004 letter.  In light of the duty to assist, the Board 
finds that a remand is warranted in order to make another to 
obtain records from the SSA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The AMC should request the Veteran's 
records from SSA offices in Baltimore 
and San Antonio.  The RO should request 
any SSA disability determinations and 
medical records pertaining to the 
Veteran.  The AMC/ RO should request 
that SSA provide written responses to 
any request for records.  If the 
records are unavailable, that should be 
indicated in a written response. 

2.	Following the completion of the above 
requested actions, the AMC/ RO should 
readjudicate the Veteran's claim for 
entitlement to a TDIU. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



